Title: To George Washington from Major General Benjamin Lincoln, 9 April 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My Dear General,
            Chas Town [S.C.] April 9th 1780.
          
          The enemy crossed the Ashley, in force, near the ferry on the 29th ultimo, and the next day moved down, and encamped about three thousand yards from our Lines—before this they had transported their heavy baggage, Ordnance, and Stores, from out of Wappoo across land about two miles, to Old Town creek on the West side of the river opposite their encampment.
          In the morning of the first instant we discovered that they had opened ground in several places in our front about eleven hundred yards therefrom—the next night they threw up a work on our left distance nine hundred yards—the next which appeared was on Cooper-river six hundred yards from our right—these, and some which they have since raised seem to be closed—they have been some nights perfecting their works, and opening lines of communication—what they have done seems rather calculated to cover their approaches than to annoy us from them.
          Seven Ships of war passed Fort Moultrie yesterday afternoon, and anchored near where Fort Johnson stood, with no other apparent injury than the loss of one top-mast—We have been busily employed in throwing obstructions in their passage of the Cooper. I wish they may prove effectual—for it is of the highest importance for us to keep that open—thereby we preserve a communication with the Country, from which we can draw our succours and supplies—In order the more effectually to do this—we mean to throw up a Work on Lempriere’s, one at Cainhoy up Wando, where we shall have our deposite of Stores, besides some on the several Landings on the east side of Cooper-river—These things have been some time in contemplation—but the necessary works to be made in Town have prevented their being executed—indeed before the Virginia troops under General Woodford arrived, which was on the 7th we could not man them—but from the addition of that force, and the No. Carolina militia, who are coming in, we hope to spare some few men for this purpose, and that we shall be able to draw down some of the Militia of this State into these works, who will not come to Town—One of the enemy’s Ships, said to be a Transport, fell to leeward last night (within Fort Moultrie,) which ship they burned this morning.
          
          I expect soon the remainder of Genl Scott’s troops and some Militia from No. Carolina. I have the honor to be my dear General with the highest esteem & Affection your most Obedient servant
          
            B: Lincoln
          
        